Citation Nr: 0411793	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  00-25 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether injuries sustained in a February 1997 motor vehicle 
accident were incurred in the line of duty.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from December 1991 to 
December 1997.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2000 
administrative determination by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  A February 1997 motor vehicle accident was caused by the 
veteran's alcohol intoxication and constitutes willful 
misconduct.


CONCLUSION OF LAW

Injuries sustained in a February 1997 motor vehicle accident 
were the result of the veteran's own willful misconduct and 
were not incurred in the line of duty.  38 U.S.C.A. §§ 105, 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R.      
§§ 3.1, 3.301 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is challenging the RO's determination that 
injuries sustained in a February 1997 motor vehicle accident 
were not incurred in the line of duty.  In the interest of 
clarity, the Board will initially discuss whether this issue 
has been properly developed for appellate purposes.  The 
Board will then address the issue on appeal, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis its decision.

I.  Veterans Claims Assistance Act

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claim by means of an RO 
determination dated January 2000, a Statement of the Case 
issued in April 2000, Supplemental Statements of the Case 
issued in August 2002 and September 2003, as well as various 
letters by the RO.  

In the rating decision, the veteran was informed of the basis 
for the denial of his claim and of the type of evidence that 
he needed to submit to prevail.  In the Statement of the Case 
and Supplemental Statements of the Case, the RO notified the 
veteran of all regulations pertinent to his claim, informed 
him of the reasons for the denial, and provided him with 
additional opportunity to present evidence and argument.  In 
addition, the RO advised the veteran in a January 2003 letter 
of the evidence necessary to support his claim and of the 
respective duties of the VA and of the veteran in obtaining 
that evidence.  The veteran also was specifically advised of 
the provisions of the VCAA by the RO.  A January 2004 letter 
by the RO also asked the veteran if he had any additional 
evidence he wanted to submit.  Therefore, the Board finds 
that the rating decisions, Statement of the Case, 
Supplemental Statements of the Case, and related letters 
provided to the veteran specifically satisfy the notice 
requirements of 38 U.S.C.A. § 5103 of the new statute. 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In this case, the 
initial RO determination was made prior to the enactment of 
the VCAA.  The VA believes that the Pelegrini decision is 
incorrect as it applies to cases where the initial RO 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

While the notice provided to the veteran was not given prior 
to the first RO adjudication of the claim, the notice was 
provided by the RO, the content of which fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the VA notices.  In response to the 
VA notices, moreover, the veteran and his representative have 
not indicated that there is any additional evidence that 
needs to be obtained in order to fairly decide his claim.  
Under these circumstances, the Board finds that the veteran 
will not be prejudiced by the Board proceeding with a 
decision, and that no useful purpose would be served by 
returning this case to the RO to reissue notice that has 
already been provided.

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records or any other evidence that is relevant to 
this appeal, as the RO obtained all records identified by the 
veteran and his representative.  The veteran submitted a list 
of potential witnesses and their addresses.  The veteran 
later indicated, however, that he was unable to locate the 
witnesses because they had moved.  Finally, the Board notes 
that the veteran testified before a hearing officer at the RO 
at a January 2001 personal hearing.  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA. 

II.  Discussion

The veteran is seeking service connection for a spinal injury 
from a motor vehicle accident in February 1997 while on 
active duty.  For the reasons set forth below, the Board 
finds that that accident was proximately caused by the 
veteran's alcohol intoxication and therefore constitutes 
willful misconduct.

A.  Legal Criteria

The term "service connected" means, with respect to 
disability or death, that such disability was incurred or 
aggravated, or that the death resulted from a disability 
incurred or aggravated, in line of duty in the active 
military, naval or air service.  38 U.S.C.A. § 101(16).  "In 
the line of duty" means an injury or disease incurred or 
aggravated during a period of active military, naval, or air 
service unless such injury or disease was the result of the 
veteran's own willful misconduct, or for claims filed after 
October 31, 1990, was the a result of his or her abuse of 
alcohol or drugs.  A service department finding that injury, 
disease or death occurred in the line of duty will be binding 
on VA unless it is patently inconsistent with the 
requirements of laws administered by VA.  38 C.F.R. § 3.1(m).

There is a presumption that an injury incurred during active 
military, naval, or air service was incurred in the line of 
duty unless the injury was a result of the person's own 
willful misconduct.   38 U.S.C.A. § 105(a).  A finding of 
"willful misconduct" negates the "line of duty" presumption.  
Forshey v. West, 12 Vet. App. 71 (1998).  "Willful 
misconduct" means an act involving conscious wrongdoing or 
known prohibited action.  It involves deliberate or 
intentional wrongdoing with knowledge of, or wanton and 
reckless disregard for, its probable consequences.  Mere 
technical violation of police regulations or ordinances per 
se will not constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease, or death.  38 C.F.R. § 
3.1(n).

The simple drinking of alcoholic beverage is not itself 
willful misconduct; however, if in the drinking of a beverage 
to enjoy its intoxicating effects, intoxication results 
proximately and immediately in the disability or death, the 
disability or death will be considered the result of the 
person's willful misconduct.  38 C.F.R. § 3.301(c)(2); see 
also 38 C.F.R. § 3.301(d).

"Proximate cause" is defined as that which, in a natural 
continuous sequence, unbroken by any efficient intervening 
cause, produces injury, and without which the result would 
not have occurred.  Forshey, 12 Vet. App. at 74 (citing 
Black's Law Dictionary 1225 (6th ed. 1990)).  Thus, if 
intoxication results proximately and immediately in 
disability, such disability will be considered to be the 
result of the person's own willful misconduct.  38 C.F.R. 
§ 3.301(cc)(2); Gabrielson v. Brown, 7 Vet. App. 36, 41 
(1994). 

The Board further notes that a blood alcohol percentage of 
.10 or more raises a presumption that the person was under 
the influence of intoxicating liquor under VA's Adjudication 
Procedure Manual M21-1, (M21-1), Part IV, Chapter 11, 
11.04(c)(2).  

B.  Factual Background

On February 15, 1997, the veteran was involved in a single-
car motor vehicle accident in which his car went off the road 
and rolled several times.  The veteran's friend, who was 
following in a separate car, immediately took the veteran to 
the hospital.  The veteran was diagnosed with a fracture of 
the thoracic spine with paraplegia, multiple rib fractures, a 
right hemothorax, and a right shoulder fracture. 

The veteran attributed the accident to faulty brakes, a 
faulty carburetor, and to his right front tire exploding.  He 
described the car he was driving as a "lemon."  However, 
the evidence shows that the accident was proximately due to 
alcohol intoxication.  

At the time of his admission, the veteran admitted that he 
had been drinking but did not appear intoxicated.  However, 
his breath had a moderate odor of alcohol.  Testing revealed 
a blood alcohol percentage of .133.  There is also no 
indication in the record that the veteran consumed any 
alcohol between the time of the accident and the time he was 
admitted to the emergency room.  

An investigation report revealed the following facts.  Upon 
arrival at the scene of the accident, the car was upside down 
off to the side of the road.  All four tires were inflated 
and in good condition.  However, it was noted that one of the 
tires may have been punctured when the car was flipped over 
before being towed away.  It was also noted that the car 
appeared to be in good mechanical condition, except for 
obvious damage from the accident.  

Skid marks measuring approximately 75 to 100 feet suggested 
that the driver was speeding before going off the road.  It 
was estimated that the car was traveling 100 kilometers per 
hour (kph) in a 85 kph zone.  The weather conditions involved 
drizzling rain although the road was reported to be mostly 
dry at the time of the accident, and windy; however, the road 
appeared clear.  Two 32 ounce containers of beer were also 
found at the scene.  One container was half full and located 
approximately thirty to thirty-five feet from the car; the 
other container was empty and located next to the car. 

Prior to the accident, the evidence shows that the veteran 
was working as a disk jockey at the NCO club until it closed.  
One of the bartenders recalled serving the veteran two beers.  
Another bartender indicated that the veteran drank three to 
four beers that night.  The service department Report of 
Investigation, Line of Duty and Misconduct Status concludes 
that based on their investigation that the veteran consumed 
at least five 16 ounce beers at a club prior to the accident.  
The veteran left at approximately 1:30 a.m. with a friend in 
separate cars.  Both bartenders indicated that the veteran 
did not appear intoxicated at the time he left the club. 

Based on the foregoing investigation, it was determined that 
intentional misconduct or negligence was the proximate cause 
of the accident due the veteran's voluntary intoxication.  
The service department concluded that there was no 
independent evidence of mechanical failure and that there was 
no indication that road conditions were poor or obstacles on 
the road caused the accident.  Therefore, in a February 1997 
line-of-duty determination, the service department found that 
the accident did not occur in the line of duty.  In a January 
2000 determination, the RO also agreed that the accident 
amounted to willful misconduct and therefore was not in the 
line of duty.  

C.  Analysis

After reviewing the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that the February 1997 motor vehicle accident was in the line 
of duty.  As set forth above, there is a legal presumption 
that an injury incurred during active service was incurred in 
the line of duty, unless the injury was a result of the 
person's own willful misconduct.  In other words, a finding 
of "willful misconduct" negates the "line of duty" 
presumption.  The threshold question before the Board, 
therefore, is whether the veteran's willful misconduct caused 
the accident which resulted in his injuries.  

The evidence of record reflects that a blood alcohol test 
performed shortly after the accident revealed that the 
veteran's blood alcohol percentage was 0.133 (133 mg/dl).  
The Board notes that a blood alcohol percentage of .10 or 
more raises a presumption that the person was under the 
influence of intoxicating liquor under VA's Adjudication 
Procedure Manual M21-1, (M21-1), Part IV, Chapter 11, 
11.04(c)(2) (using the standards of the National Safety 
Council, U.S. Department of Transportation and the 
Departments of the Army, the Navy and the Air Force).  In 
addition, the service department report summary of interview 
with the general surgeon on call at the U.S. Naval Hospital 
who saw the veteran following the accident indicates that 100 
mg/dl or above is the legal definition of intoxication with 
the veteran's blood alcohol level recorded at 133 mg/dl.  
Hence, the Board finds that the evidence clearly establishes 
that the veteran was intoxicated at the time of the accident. 

The law is clear that, if intoxication results proximately 
and immediately in disability or death, the disability or 
death will be considered to be the result of the person's own 
willful misconduct.  See 38 C.F.R. § 3.301(c)(2); Gabrielson 
v. Brown, 7 Vet. App. 36, 41 (1994).  The evidence in this 
case clearly shows that the veteran's intoxication was the 
proximate cause of the accident.  Although the veteran argues 
that the accident was due to a blown tire and deficient 
brakes, the investigation found that the tires were in good 
condition immediately after the accident and that the car was 
mechanically sound.  In fact, in reviewing the reports 
related to the service department investigation, three 
patrolmen at the scene of the accident observed the tires and 
none saw a flat tire; one patrolman hit all four tires with 
his hand and no tires were flat.  The individual following 
the veteran in his car did not observe a tire blowout during 
or after the accident.  The Board has reviewed photographs of 
the car showing that one of the tires was flat.  However, the 
investigation report noted that one of the tires may have 
been punctured after the car was rolled back over before 
being towed away or that there could have been a slow leak 
resulting in a flat tire after the accident, thereby 
explaining the flat tire in the photograph taken at the 
junkyard sometime after the accident.  The witness to the 
accident also reported that the veteran's brakes had been 
worked on two weeks before the accident and were not 100 
percent at the time of the accident reporting that the right 
tire "grabbed" when brakes were applied.  However, the 
service department investigator found that if there was a 
problem with the brakes, the veteran would have taken the car 
back to the mechanic who worked on it and that since the 
brakes were worked on two weeks earlier, they were in good 
shape.  Thus, the brakes on the automobile were found not to 
be a factor in the accident.  Finally, the investigator also 
found numerous inconsistencies with the veteran's statements 
when compared to witnesses that were interviewed and thus, 
found the veteran to be unreliable on matters such as the 
amount of alcohol consumed prior to the accident, whether the 
veteran was drinking in the automobile at the time of the 
accident, and where the veteran and friend were going at the 
time of the accident.  He also found the delay on the part of 
the veteran in asserting that the accident was caused by a 
right front tire blowout to be significant as to the issue of 
the veteran's reliability.  

The Board also rejects the veteran's argument that he was not 
intoxicated at the time of the accident because he only had a 
few beers at the NCO club.  The veteran's blood alcohol 
percentage was .133 after the accident.  The veteran's 
argument is further weakened by the fact that the record 
contains no credible independent evidence of other conditions 
which could have contributed to the accident, such as poor 
road conditions or mechanical problems with the car. 

The Board has considered the argument by the veteran's 
representative that there is insufficient evidence to 
establish that the consumption of alcohol was the proximate 
cause of the veteran's injuries.  In support of his 
assertion, the representative cited the Court's decision in 
Smith v. Derwinski, 2 Vet. App. 241 (1992).  In Smith, the 
veteran was killed in a motorcycle accident while on active 
duty.  In that case, however, the record lacked "any direct 
evidence that [the veteran's] condition was impaired due to 
consumption of alcoholic beverages."  Id.  As noted in this 
case, however, the record shows that the veteran's blood 
alcohol content was 0.133% shortly after the accident.  The 
VA has recognized that such a blood alcohol content raises a 
presumption of intoxication which has not been rebutted in 
this case.  The investigation report likewise concluded that 
the veteran's intoxication resulted in the accident.

The Board also rejects the veteran's argument that his 
injuries were caused after the accident when his friend 
pulled him out of his car and drove him to the hospital.  As 
noted above, "proximate cause" is defined as that which, in a 
natural continuous sequence, unbroken by any efficient 
intervening cause, produces injury, and without which the 
result would not have occurred.  Forshey, supra.  In this 
case, the act of pulling the veteran out of his car and 
taking him to the emergency room is not an intervening cause 
but part of the natural continuous sequence of the accident 
caused by the veteran's alcohol intoxication.  Although the 
related investigation reports indicate that moving the 
veteran with such injuries may have resulted in further 
damage, there is no probative evidence that such actions were 
an intervening cause that produced the injuries in question.

In conclusion, the Board finds that the most probative 
evidence shows that the veteran was driving his car at an 
excessive rate of speed while intoxicated at the time of the 
accident.  These actions proximately and immediately caused 
his car to go off the road and roll over several times, which 
resulted in the veteran's injuries.  Thus, the Board finds 
that the February 1997 motor vehicle accident was caused by 
the veteran's alcohol intoxication and constitute willful 
misconduct.  As such, injuries sustained in that accident 
were not incurred in the line of duty, and the appeal is 
denied.  


ORDER

The appeal is denied.




	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



